Per Curiam.
This case is submitted on the people’s motion to affirm. On April 9, 1969, defendant *415was convicted, on a plea of guilty, of felonious assault. MCLA § 750.82 (Stat Ann 1962 Rev § 28.277). On April 23, 1969, lie was sentenced to serve three to four years in prison.
On appeal defendant asserts he was induced to enter a plea of guilty to felonious assault (which carries a maximum sentence of four years), rather than risk conviction of the greater offense of assault with intent to do great bodily harm less than murder. MCLA § 750.84 (Stat Ann 1962 Rev § 28.279). The argument lacks merit. A fulfilled promise of charge reduction is not ground for vacating a guilty plea even if the plea was induced thereby. People v. Kindell (1969), 17 Mich App 22.
Motion to affirm is granted.